DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered. Claims 1-7, 11, 14, 17, and 20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 4991406 (Fuji hereinafter) in view of US 2013/0140933 (Katsuhisa hereinafter) and further in view of US 7549505 (Kawar hereinafter).
Regarding claim 1, Fuji teaches a compressor unit that discloses a compression element (inherent for the compressor 1), motor (a motor will be within the housing to drive the compressor) connected to said compression element to actuate it, a control device connected to said motor (Inverter 102), for driving it at a variable speed (Inherent of an inverter); a housing which encloses said motor and said compression element and which comprises a side wall (Side wall of the compressor housing of 1); said compressor unit also comprising an operating shell (Shell of 3 and 4 as seen in Figures 6 and 7) covering said housing and in thermal contact with said side wall (there is a thermal contact present between the inside of 1, through the housing wall of 1 then to 3/4); said operating shell including an operating layer having a first face in thermal contact with said side wall and/or with an upper wall of said housing (Under the broadest reasonable interpretation, the inner most layer of 3 and 4 as seen in Figure 6/7 is in thermal contact with the side wall and top wall of the compressor); said operating shell (3/4) being configured in such a way as to dissipate heat transmitted to it by said housing (Broadest reasonable interpretation allows some form of heat to be transferred away) and in such a way as to contrast the transmission through it of sound waves having a frequency of between 4 kHz and 16 kHz or to absorb or dissipate said sound waves (Column 3 Lines 18-44).
Fuji is silent with respect to the motor being a brushless motor.
However, Katsuhisa teaches an air conditioner (¶ 6) that discloses the use of a brushless motor having a stator and a rotor (¶ 33). The resultant combination would be such that the inner rotor motor shown by Katsuhisa would allow for the stator 5 to be mounted to the inner side wall of Fuji.

Fuji is silent with respect to said operating shell further comprises a structural wall made of a metallic material which covers a second face of said operating layer, the structural wall defining an exposed exterior surface of the operating shell. 
However, Kawar teaches a noise suppression housing that discloses the use of an inner sound absorbing layer and an outer metallic layer (Inner layer 20/30 and outer layer 10 per Figure 1a with Column 4 Line 49 through Column 5 Line 21). The resultant combination would be to place a metallic layer on theoutside of the sound insulation layer of Kawar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound suppression system of Fuji with the exterior metallic layer of Kawar to further dampen/direct sound while providing protection to the sound insulation layer. 
Regarding claim 2, Fuji’s modified teachings are described above in claim 1 where Fuji further discloses a base (Figure 1 shows an unlabeled base portion of 2), for resting on a supporting surface (Figure 1, lower labeled surface 3), said base being fixed to a lower wall of said housing (Evident from Figure 1); said operating shell (3/4) being configured in such a way as to cover an upper wall of said housing and said side wall (Evident from Figures 1, 6, and 7).
Regarding claim 3
Regarding claim 4, Fuji’s modified teachings are described above in claim 2 where Fuji further discloses that discloses the operating layer is made of sound absorbent foam-type material (Column 3 lines 27-44 of Fuji).
Regarding claim 5, Fuji’s modified teachings are described above in claim 3 where Fuji further discloses that discloses the operating layer is made of sound absorbent foam-type material (Column 3 lines 27-44 of Fuji).
Regarding claim 6, Fuji’s modified teachings are described above in claim 4 but are silent with respect to said sound absorbent foam-type material comprises a melamine resin foam.
However, Kawar further discloses the use of a melamine resin foam to insulate a sound producer machine (Column 5 Lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Fuji with the melamine resin foam of Kawar by a simple substitution to obtain the well-known and predictable results of auditory insulating a noise producing device.
Regarding claim 7, Fuji’s modified teachings are described above in claim 4 but are silent with respect to said sound absorbent foam-type material comprises a melamine resin foam.
However, Kawar further discloses the use of a melamine resin foam to insulate a sound producer machine (Column 5 Lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Fuji with the melamine resin foam of Kawar by a simple substitution to obtain the well-known and predictable results of auditory insulating a noise producing device.
Regarding 
Claims 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4991406 (Fuji) in view of US 2013/0140933 (Katsuhisa) in view of US 7549505 (Kawar) and further in view of US 2005/0274569 (Seel hereinafter).
Regarding claim 11, Fuji’s modified teachings are described above in claim 1 where Fuji further discloses said structural wall (3/4 of Fuji) comprises: a tubular jacket (Figures 6 and 7 show the form of a tubular jacket), configured for retaining said operating layer (Evident from Figures 6 and 7 of Fuji) in thermal contact with the side wall of said housing (Under the broadest reasonable interpretation, the wall of 3/4 is in thermal contact with the side wall of the compressor) and having an upper edge (Top edge for the cap 11 seen in Figures 6 and 7); a cap (Cap 11) configured for being superposed on the upper wall of said housing (Evident from Figures 6 and 7 of Fuji).
Fuji is silent with respect to the cap having a collar shaped to match the upper edge of said jacket for being joined to the latter by means of a shape coupling.
However, Seel teaches a compressor with a protective enclosure that discloses a cap having a collar shaped to match the upper edge of said jacket for being joined to the latter by means of a shape coupling (Figure 28 shows the effective cap featuring a collar to cover the effective jacket to create the desired shape coupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap and jacket of Fuji with the cap and jacket coupling of Seel to have the cap enclose the jacket in place of the jacket enclosing the cap to allow since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art. In re Einstein. 8 USPQ 167
Regarding claim 14, Fuji’s modified teachings are described above in claim 11 where Fuji further disclose that said jacket has a longitudinal cut which extends between said upper edge and a lower edge (Slit seen in Figure 7 of Fuji) and is deformable for being fitted on said housing and removed from it (Evident from Figure 7); there being closing means configured for being actuated so as to exert on said jacket a stress aimed at bringing ends of the jacket formed by said longitudinal cut together, for tightening said jacket on said operating layer (Closing means 7 and 8 as seen in Figure 7).
Regarding claim 17, Fuji’s modified teachings are described above in claim 14 where Fuji further discloses that said closing means comprise brackets (Stop members 7) integral with flaps of said cut (Figure 7 where flap equivalents are the body of 3a) and neck-in means which can be actuated to force said brackets against each other (Members 8 per Figure 7).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0118000 (Chae hereinafter) in view of US 4991406 (Fuji) and further in view of US 2013/0140933 (Katsuhisa).
Regarding claim 20, Chae teaches a refrigerator (¶ 1) that discloses a frame (Frame inside the refrigerator shown in Figure 1), and operating structure (Internal shelves/cooling space of the refrigerator) fixed to said frame and defining at least one compartment (Inherent feature of the refrigerator) configured for housing food and/or drink to be cooled (¶ 1-20,  a refrigerating device (Compressor 600, condenser 400, cooling fan 500) thermally connected to said at least one compartment (Inherent function for the refrigerator) for cooing it and equipped with a compressor unit (Compressor 600), a cover (130 per Figure 9 and ¶ 71 along with external walls/skinning of the refrigerator) fixed to said frame and equipped with an opening (opening at the bottom of 130 to cover the room 100) facing said compartment (opening faces down therefore allowing access to the compressor while the skin of the refrigerator features an opening for a door to be applied allowing user access) for allowing access, said cover being fixed to said frame and configured for enclosing said refrigerating device and said operating structure (Inherent feature of the cover).
Chae is silent with respect to using the compressor of claim 1.
However, Fuji’s modified teachings are described above in claim 1 where the specific structure of claim 1 is explained in detail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fuji’s compressor and wrapping to further minimize noise from the compressor.

Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746